Title: From James Madison to Tench Coxe, [ca. 13 January 1794]
From: Madison, James
To: Coxe, Tench


[ca. 13 January 1794]
Mr. Madison presents his thanks to Mr. Coxe for the paper sent him a few days ago on the subject of sugar, tob. whale oil and rice. Mr. M will be further obliged to him for any aids he may possess toward an elucidation of the amt. of re-exports from G. B. If Mr. Coxe can add brief & early answer to the following queries, Mr. M. will also be sensible of the favor. 1. Of the grain & flour of late years exported to G. B. what proportion was probably consumed there? 2. Is rice or tobo. sent from Portugal or Spain at all to the French or Dutch markets, where no discrimination exists in favor of the American? 3. How far is the British discrimn. in favor of our woods really operative? 4. In estimating reexports it seems requisite to include the value of raw materials which make a part of any manufactured article. Indigo and not IR [indigo root?] ashes for example—How much of these articles are so reexported? The best guide that occurs is the ratio of exported manufs. to the totality produced. Anderson states the latter abt. 50 mils. What is the amount of the former?
